PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Lee, Ji A et al.
Application No. 35/509,365
Filed: 15 Nov 2019
For: Artificial intelligence robot

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a) filed August 12, 2022, to revive the above-identified application and a petition under 37 CFR 1.182 for expedited consideration filed concurrently.

The petition under 37 CFR 1.182 for expedited consideration is GRANTED.

The petition under 37 CFR 1.137 (a) is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final office action mailed May 7, 2021, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on August 8, 2021.  A Notice of Abandonment was mailed on November 15, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(b) in that petitioner has supplied (1) the reply in the form of an amendment, ((2) the petition fee of $2,100, (3) a proper statement of unintentional delay and, (4) a terminal disclaimer and fee as required by 37 CFR 1.137(d).  Accordingly, the amendment is accepted as being unintentionally delayed.

The terminal disclaimer is accepted and has been made of record.  Any continuing application filed from this application must contain a copy of the terminal disclaimer.  The copy of the terminal disclaimer must be filed with a cover letter requesting the terminal disclaimer be recorded on the continuing application.  A copy of this decision should be attached to the cover letter.




Telephone inquiries concerning this decision should be directed to Kimberly Inabinet at (571) 272-4618.

This application is being referred to Technology Center 2916 for appropriate action in the normal course of business for processing of the reply received December 16, 2021.




/KIMBERLY A INABINET/Paralegal Specialist, OPET